Citation Nr: 0400340	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hemorrhoids.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for the removal of a 
intrauterine device (IUD) and elective sterilization with 
tubalization.

4.  Entitlement to service connection for cervical and low 
back disabilities, hearing loss with tinnitus, sinusitis, 
bronchitis, pharyngitis, urticaria of the legs (claimed as 
angioedema), gastroenteritis, pyelonephritis, vaginitis, 
hysterectomy for uterine fibroids, pes planus, and missing 
teeth for the purpose of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment and entitlement to a 
compensable evaluation, each for urticaria of the lips and 
residual Cesarean section scar. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1992.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from VA Regional Office (RO) rating 
decisions.  

Following a review of the veteran's claims file the Board 
finds that issues of entitlement to service connection for 
cervical and low back disabilities, hearing loss with 
tinnitus, sinusitis, bronchitis, pharyngitis, urticaria of 
the legs (claimed as angioedema), gastroenteritis, vaginitis, 
hysterectomy for uterine fibroids, pyelonephritis, pes 
planus, entitlement to service connection for missing teeth 
for the purpose of obtaining VA outpatient dental treatment 
and entitlement to a compensable evaluation each for 
urticaria of the lips and residual Cesarean section scar will 
be addressed in the remand section of the decision.

Also, the Board notes that in a September 2002 document the 
veteran raised the issue of entitlement to service connection 
for endometriosis which is inextricably intertwined with the 
certified gynecological issues on appeal variously diagnosed 
as vaginitis and hysterectomy for uterine fibroids.  Such 
matter will be addressed in the remand section of the 
decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board notes that in her September 2002 substantive appeal 
the veteran appears to have filed a notice of disagreement to 
the effective date of April 11, 2000 assigned by the RO in 
October 2001 for the grant of service connection for 
urticaria of the lips and residual Cesarean section scar.  
The Board construes this as a timely-filed notice of 
disagreement under 38 C.F.R. §§ 20.201, 20.202, 20.301; as a 
statement of the case has not yet been issued, the remand 
action set forth below is necessary.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

In light of the above this appeal in part is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In March 1995 the RO denied entitlement to service 
connection for hemorrhoids.  The veteran did not file a 
timely appeal.

2.  In August 2000 the veteran filed a reopened claim for 
entitlement to service connection for hemorrhoids.  

3.  Evidence submitted subsequent to the RO's March 1995 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The competent and probative medical evidence establishes 
that the veteran's asthma had its onset in active duty.

5.  The simple removal of an IUD without complication or 
sequela and the elective sterilization with tubal ligation 
without underlying pathology noted in service are not 
considered disabilities productive of impairment of earning 
capacity.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1995 decision wherein 
the RO denied entitlement to service connection for 
hemorrhoids is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a) 3.156(a), 20.1103 (2003).

2.  Asthma was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(b)(d) 
(2003). 

3.  The simple removal of an IUD without complication or 
sequela and elective sterilization with tubal ligation are 
not considered disabilities incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(b)(d)(2003); Allen v. Brown, 7 Vet. 
App. 439.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show in 1983 the 
veteran requested a intrauterine device.  Subsequently dated 
service medical records show the removal of a of a 
intrauterine device and elective sterilization with tubal 
ligation without complication or sequela noted on followup 
gynecological examinations.  Hemorrhoids were noted.  
Treatment for respiratory symptoms were noted.  A April 1992 
examination for separation from active duty was silent for 
any pertinent findings.

The postservice medical evidence fails to refer to any 
significant findings pertaining to intrauterine device and 
elective sterilization with tubal ligation.

In March 1995, the RO denied entitlement to service 
connection for hemorrhoids.  The veteran was notified of the 
decision but did not timely appeal.

The postservice VA medical records dated in the 1990's and 
2000 show treatment for asthma.  

In August 2000 the veteran filed a reopen claim of 
entitlement to service connection for hemorrhoids.  
Subsequently dated VA medical records refer to the presence 
of recurring problems with hemorrhoids.

In August 2002the RO received a VA medical opinion regarding 
the etiology of the veteran's asthma.  The examiner noted 
that after reviewing the veteran's service medical records it 
was her opinion that the veteran's opinion had its onset in 
service in the mid 1980's when she enlisted in service.  

It was noted that the findings supported the diagnosis of 
asthma with initial onset essentially from the in the mid 
1980's.  (The veteran's initial enlistment physical 
examination report in March 1980 shows a normal examination 
of the lungs and chest x-ray.  The veteran denied having any 
preservice asthma symptoms.  In the mid 1980's she underwent 
a reenlistment physical examination and not an enlistment 
examination.)


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 
§ 20.200.
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001). 


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

"Disability" has been defined as impairment of earning 
capacity.  Allen v. Brown, 7 Vet. App. 439.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  



In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

In a February 2001 letter, the RO notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that the decision cited in the paragraphs 
below is favorable with respect to issues of whether new and 
material evidence has been submitted to reopen a claim of 
service for hemorrhoids and entitlement to service connection 
for asthma.  

Importantly, the veteran has not identified any outstanding 
medical evidence showing that removal of an IUD and elective 
sterilization are reflective of a recognized disability 
warranting the grant of service connection.  The 
gynecological examinations in service and the postservice 
gynecological examination of record present an adequate basis 
for adjudicating the issues on appeal.  


The Board points out that the veteran's claim of entitlement 
to service connection for gynecological disability, variously 
diagnosed, as vaginitis, endometriosis and hysterectomy for 
uterine fibroids are the topics of a separate issue discussed 
in the remand section of the decision.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
her claims.  In particular, through issuance of the October 
2001 rating decision, October 2002 statement of the case, and 
supplemental statements of the case in December 2002, 
February 2003 and April 2003, she has been given notice of 
the requirements for service connection.  Also, the RO 
provided the veteran with the reasons her claims could not be 
granted based upon the evidence of record.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

The Board notes that VA regulations do not require 
establishment of service connection through service medical 
records; it may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).


In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000. 


New and Material Evidence

Analysis

The veteran seeks to reopen her claim of entitlement to 
service connection for hemorrhoids which the RO denied in 
March 1995. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
added pertinent medical records referring to the presence of 
chronic hemorrhoids.  

In other words, such added evidence bears directly and 
substantially on the specific issue at hand, and is neither 
cumulative nor redundant; and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's chronically recurring 
hemorrhoids.  

Accordingly, the veteran's claim of entitlement to service 
connection for hemorrhoids is reopened.  38 C.F.R. 
§ 3.156(a).  


Service Connection

Asthma

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
be medical evidence of a current disability.  The veteran has 
met this requirement.  She has been diagnosed with asthma.  

There must be medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  The veteran has met the second requirement.  The 
veteran, claims that her symptoms of asthma began in service 
although not formally diagnosed until the years following 
separation therefrom.

Finally, there must be medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  

In this case, the Board notes that a recent medical opinion 
from a VA physician notes that the veteran's asthma had its 
onset in the mid 1980's.  The Board notes that the veteran's 
entrance physical examination in March 1980 was silent for 
asthma.  An examination of the lungs and chest x-rays was 
normal.  She denied having any preexisting asthma.  The 
physical findings are absent indication of a preexisting 
asthma.  

The VA medical opinion received in August 2002 shows the 
initial onset of asthma dates from the mid 1980's.  The mid 
1980's coincides with her reenlistment examination and not 
her enlistment examination undertaken in March 1980.  

A comprehensive review of the record shows that the above 
competent medical evidence provides an etiologic link between 
the veteran's asthma and her active military service.  See 
Hickson v. West, 12 Vet. App. 247, 253. 

The relative equipoise nature of the evidence does not permit 
the Board to conclude that the preponderance of the evidence 
is against the veteran on the claimed issue of entitlement to 
service connection for asthma.  Considerable weight has been 
accorded the VA medical opinion received in June 2002.  

Accordingly, the veteran's asthma cannot satisfactorily be 
dissociated from her active service.  The evidentiary record 
supports a grant of entitlement to service connection. 


Service connection for removal of an IUD and elective 
sterilization with tubal ligation

In this case the veteran is claiming entitlement to service 
connection for connection for removal of an IUD and elective 
sterilization with tubal ligation.  Therefore, the Board's 
jurisdiction is limited to such issues.  

Importantly, the Board points out that that the veteran's 
claim of entitlement to gynecological disability, variously 
diagnosed, as vaginitis, endometriosis, and hysterectomy for 
uterine fibroids are contemplated in a separate issue that 
will be discussed in the remand section of the decision.  

An analysis of the record demonstrates that the removal of an 
IUD she had requested earlier in service and the elective 
sterilization with tubal ligation in service were not 
associated with any underlying pathology either in service or 
currently.  The Board points out that the simple removal of 
an IUD and elective sterilization with tubal ligation, alone, 
are not considered a disability for which service-connection 
may be granted.  

A disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The evidence does not show, 
nor does the veteran contend, that the removal of an IUD and 
elective sterilization with tubal ligation impairs her 
earning capacity in any way.  

Since the veteran's simple removal of an IUD and elective 
sterilization with tubal ligation are not reflective of a 
present "disability" she fails to meet the current disability 
requirement for establishing service connection.  See Hickson 
v. West, 12 Vet. App. 247, 253.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the CAVC, held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for removal of an IUD and 
elective sterilization with tubal ligation.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hemorrhoids, the appeal to this extent is granted.

Entitlement to service connection for asthma is granted. 

Entitlement to service connection for the removal of an IUD 
and elective sterilization with tubal ligation is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The Board notes that during the appellate process the veteran 
raised the issue of entitlement to service connection for 
endometriosis which is inextricably intertwined with the 
issue of entitlement to service connection for hysterectomy 
for uterine fibroids and vaginitis.  Accordingly, the newly 
raised issue must be initially adjudicated by the VBA AMC 
prior to further appellate review of the inextricably 
intertwined certified issue.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991). 

The Board notes that the VBA AMC should consider and provide 
the veteran with the changes in the rating schedule for 
evaluating skin/scar disabilities effective August 30, 2002 
as it may impact her claims of entitlement to compensable 
evaluations for urticaria of the lips and residual Cesarean 
section scar.

Importantly, the Board recognizes that the issues of 
entitlement to service connection for cervical and low back 
disabilities, hearing loss with tinnitus, sinusitis, 
bronchitis, pharyngitis, urticaria of the legs (claimed as 
angioedema), gastroenteritis, hemorrhoids, vaginitis, 
hysterectomy for uterine fibroids, pyelonephritis, and pes 
planus, remain unresolved, clinically.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

Accordingly, the Board is of the opinion that thorough and 
contemporaneous special VA examinations with pertinent 
medical opinions are needed to supplement the record with 
respect to such issues.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The VBA AMC should undertake all necessary action to obtain 
and associate with the record all outstanding pertinent 
medical records, to particularly include any from VA medical 
facilities or those held by any other governmental entity.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The record suggests that she has 
received VA outpatient dental treatment.  All pertinent 
dental records should be obtained.  

Also, in her September 2002 substantive appeal the veteran 
filed a notice of disagreement to the effective date of April 
11, 2000 assigned by the RO in October 2001 for the grant of 
service connection for urticaria of the lip and residual 
Cesarean section scar evaluated as noncompensable, each.  The 
Board construes this as a timely-filed notice of disagreement 
under 38 C.F.R. §§ 20.201, 20.202, 20.301; as a statement of 
the case has not yet been issued, the remand action set forth 
below is necessary.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for a cervical and low back 
disabilities, hearing loss with tinnitus, 
sinusitis, bronchitis, pharyngitis, 
urticaria of the legs (claimed as 
angioedema), gastroenteritis, 
hemorrhoids, vaginitis, hysterectomy for 
uterine fibroids, pyelonephritis, pes 
planus and dental treatment from May 1992 
to the present.  She should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers which are not already of 
record.  (VBA AMC should place special 
emphasis upon obtaining legible copies of 
private medical records dated in December 
1995 from Brackenridge Hospital Emergency 
Center.  The copies of current records 
from Brackenridge Hospital Emergency 
Center are of poor quality.)

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports including all dental 
treatment records and outpatient dental 
folder.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)). 

4.  The VBA AMC should arrange for the 
veteran to undergo a VA orthopedic 
examination by an appropriate specialist, 
including on a fee basis if necessary in 
order to determine the diagnosis and 
likely etiology of any cervical and low 
back disabilities and whether the 
veteran's preservice pes planus noted on 
enlistment examination in March 1980 was 
aggravated in service beyond natural 
progress.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
cervical and/or low back disabilities, if 
found, is/are related to the back 
symptoms noted in service.  

Also, the examiner should express an 
opinion as to whether the veteran's 
preservice pes planus underwent a 
permanent increase in underlying 
disability in service beyond natural 
progress and whether a etiologic link 
exists between the current pes planus 
disability and the increase in foot 
symptoms in service, if found.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  The VBA AMC should arrange for the 
veteran to undergo a VA gynecology 
examination by an appropriate specialist, 
including on a fee basis if necessary in 
order to determine the diagnosis and 
likely etiology of any pertinent 
underlying gynecological disability 
including endometriosis, vaginitis, and 
hysterectomy for uterine fibroids.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current gynecological disability 
claimed as endometriosis, vaginitis, 
hysterectomy for uterine fibroids is/are 
related to the gynecological disabilities 
treated in service.  The examiner's 
opinion should also address the veteran's 
claim the her gynecological disabilities 
in service including endometriosis, 
uterine fibroids and vaginitis led to her 
hysterectomy following separation from 
active duty.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for the 
veteran to undergo a VA gastrointestinal 
examination by an appropriate specialist, 
including on a fee basis if necessary in 
order to determine the diagnosis and 
likely etiology of any pertinent 
underlying gastrointestinal disability 
including gastroenteritis and 
hemorrhoids.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any current 
gastrointestinal disability including 
gastroenteritis and/or hemorrhoids is/are 
related to the gastrointestinal symptoms 
and hemorrhoids treated in service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

7.  The VBA AMC should arrange for the 
veteran to undergo a VA audiometric 
examination by an appropriate specialist, 
including on a fee basis, if necessary, 
in order to determine the nature and 
extent of severity and likely etiology of 
any hearing loss and tinnitus.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  


Any further indicated special studies 
must be conducted.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss and/or tinnitus, if found, 
is/are related to pertinent symptoms 
noted in service.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

7.  The VBA AMC should arrange for the 
veteran to undergo a VA genitourinary 
examination by an appropriate specialist, 
including on a fee basis, if necessary, 
in order to determine the diagnosis and 
likely etiology of any underlying 
identifiable genitourinary disability 
including pyelonephritis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's underlying 
identifiable genitourinary disability 
including pyelonephritis, if found, 
is/are related to the genitourinary 
symptoms in service including 
pyelonephritis.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

8.  The VBA AMC should arrange for the 
veteran to undergo a VA internal medicine 
examination by an appropriate specialist, 
including on a fee basis, if necessary in 
order to determine the nature and extent 
of severity and the likely etiology of 
the veteran's urticaria of the lower legs 
(claimed as angioedema) and the extent 
and degree of severity of her service-
connected urticaria of the lips.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.   The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination).  Any further indicated 
special studies must be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's urticaria of the 
lower legs (claimed as angioedema), if 
found, is related to the urticaria 
symptoms of the lower legs present in 
service.  Also, the examiner should 
identify and describe all manifestations 
of the veteran's service-connected 
urticaria of the veteran's lips.  
(Unretouched color photographs of the 
veteran's lips should be undertaken.)  
The examiner should comment on the degree 
of any related disfigurement associated 
with urticaria of the lips, if warranted.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


9.  The VBA AMC should arrange for the 
veteran to undergo a VA otolaryngeal 
examination by an appropriate specialist, 
including on a fee basis, if necessary, 
in order to determine the nature and 
extent of severity and the likely 
etiology of any current sinusitis and 
pharyngitis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.   The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination).  Any further 
indicated special studies must be 
conducted.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
sinusitis and/or pharyngitis process, if 
found, is/are related to the sinusitis 
and pharyngitis symptoms noted in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

10.  The VBA AMC should arrange for the 
veteran to undergo a VA pulmonary 
examination by an appropriate specialist, 
including on a fee basis, if necessary, 
in order to determine the nature and 
extent of severity and the likely 
etiology of any current bronchitis.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.   The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination).  Any further indicated 
special studies must be conducted.  



The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's bronchitis, if 
found, is related to the pertinent 
symptoms noted in service.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

11.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

12.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the issue of 
entitlement to service connection for 
endometriosis.  

The VBA AMC readjudicate the claims of 
entitlement to service connection for 
cervical and low back disabilities, 
hearing loss with tinnitus, sinusitis, 
bronchitis, pharyngitis, urticaria of the 
legs (claimed as angioedema), 
gastroenteritis, hemorrhoids, vaginitis, 
hysterectomy for uterine fibroids, 
pyelonephritis, pes planus and 
entitlement to service connection for 
missing teeth for the purpose of 
obtaining VA outpatient dental treatment.  
Thereafter, the VBA AMC should 
readjudicate the claims of entitlement to 
compensable evaluations for urticaria of 
the lips and residual Cesarean section 
scar to include consideration of changes 
in the rating schedule for evaluating 
skin/scar disabilities effective August 
30, 2002, and the provisions of 38 C.F.R. 
§§ 3.321 and 3.324 (2003).   

13.  The VBA AMC should issue a statement 
of the case to the  veteran and his 
representative addressing the issue of  
issue of entitlement to an effective date 
earlier than April 11, 2000 for the grant 
of service connection for urticaria of 
the lips and residual Cesarean section 
scar.  The statement of the case should 
include a summary  of the relevant 
evidence and citation to all relevant law 
and  regulations.  38 U.S.C.A. § 7105(d).  
The veteran should be  advised of the 
time limit in which she may file a 
substantive appeal in this case.  
38 C.F.R. § 20.302(b) (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for service connection for multiple disabilities and 
entitlement to increased ratings for urticaria of the lips 
and Cesarean section scar 38 C.F.R. § 3.655 (2003).  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991). 



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



